DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2010/0123166) in view of Fujimori et al. (US 2015/0214428).
Regarding claim 1, Bae discloses that an electrically conductive layered structure for transmitting light, comprising: 
a lower transparent conductive layer 151 having a bottom surface for light entry; 

at least one hole 156 that extends from said top surface of said upper transparent conductive layer153 & 155 to said bottom surface of said lower transparent conductive layer 151, and that has a first diameter at a first side adjacent to said top surface and second diameter at a second side opposite to said first side (Fig. 8).
Bae fails to teach said first diameter being smaller than said second diameter.
However, Fujimori suggests that a shape of transparent electrode with said first diameter being smaller than said second diameter due to a shape of transparent conductive layer 14 (Fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Bae with said first diameter being smaller than said second diameter as taught by Fujimori in order to enhance improve light extraction efficiency (para. 0006) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Bae & Fujimori disclose that said at least one hole is gradually enlarged from said first side to said second side (Fig. 5B, Fujimori).
Reclaim 3, Bae & Fujimori disclose that said electrically conductive layered structure includes a plurality of said holes that are spaced-apart from one another (Bae in view of Fujimori).

Reclaim 5, Bae & Fujimori disclose that said at least one hole has a size in the nanoscale range (Bae in view of Fujimori).
Reclaim 6, Bae & Fujimori disclose that a cross-section of said at least one hole along a plane perpendicular to said top surface of said upper transparent conductive layer has a substantially trapezoidal shape (Bae in view of Fujimori).
Reclaim 7, Bae & Fujimori disclose that said upper transparent conductive layer 153 & 155 has a thickness greater than that of said lower transparent conductive layer 151 (Bae, Fig. 8).
Reclaim 8, Bae & Fujimori disclose that said lower transparent conductive layer and said upper transparent conductive layer are independently made of a material selected from the group consisting of indium tin oxide (ITO), zinc oxide (ZnO), cadmium tin oxide (CTO), indium oxide (InO), indium-doped Zinc oxide (InZnO), aluminum-doped zinc oxide (AlZnO), gallium-doped zinc oxide (GaZnO), and combinations thereof (Bae, para. 0039).
Reclaim 9, Bae & Fujimori disclose that said lower transparent conductive layer has an etch rate by an etchant higher than that of said upper transparent conductive layer (Bae, para. 0039).
Regarding claim 11, Bae & Fujimori disclose that a method for manufacturing an electrically conductive layered structure for transmitting light, including the steps of:

b) covering a top surface of the upper transparent conductive layer opposite to the lower transparent conductive layer with a patterned mask (Bae, para. 0070, note a mask is inherent element due to dry or wet etching  and also, Fujimori suggests that a mask with etching process in para. 0081), the patterned mask being formed with through-holes; and 
c) etching the upper transparent conductive layer and the lower transparent conductive layer in such a manner that a plurality of holes corresponding in positions to the through-holes are formed to extend from the top surface of the upper transparent conductive layer to the bottom surface of the lower transparent conductive layer, each of the holes having a first diameter at a first side adjacent to the top surface and a second diameter at a second side opposite to the first side (Bae in view of Fujimori), the first diameter being smaller than the second diameter (Bae in view of Fujimori).
Reclaim 12, Bae & Fujimori disclose that in step c), the lower transparent conductive layer is etched at an etch rate that is higher than that of the upper transparent conductive layer (Bae, para. 0039, note: different transparent materials have different etching rates). 
Reclaim 13, Bae & Fujimori disclose that in step a), the lower transparent conductive layer is provided on a base unit 145 & 110, the bottom surface facing the base unit (Bae, Fig. 8).
Reclaim 15, Bae & Fujimori disclose that in step a), the lower transparent conductive layer and the upper transparent conductive layer are formed by a process selected from the 
Reclaim 16, Bae & Fujimori disclose that step c) is performed using a process selected from the group consisting of a dry etching process, a wet etching process, and the combination thereof (Bae, para. 0070).
Reclaim 17, Bae & Fujimori disclose that c), the patterned mask has a single-layer structure (Fujimori, Fig. 0081). 
Reclaim 18, Bae & Fujimori disclose that wherein in step c), the patterned mask has a multi-layered structure (Fujimori, Fig. 0081)
Reclaim 19, Bae & Fujimori disclose that the upper transparent conductive layer and the lower transparent conductive layer are independently made of a material selected from the group consisting of indium tin oxide (ITO), zinc oxide (ZnO), cadmium tin oxide (CTO), indium oxide (InO), In-doped zinc oxide (InZnO), aluminum-doped zinc oxide (AlZnO), gallium-doped zinc oxide (GaZnO), and combinations thereof (Bae, para. 0039).
Claims 10 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2010/0123166) in view of Fujimori et al. (US 2015/0214428) and further in view of Ha et al. (US 2005/0067623).
Reclaim 10, Bae & Fujimori disclose that a light-emitting diode device, comprising:  
an layered structure made of a semiconductor material; and 
an electrically conductive layered structure of claim 1 disposed on said epitaxial layered structure.

However, Ha suggests that an epitaxial layered structure made of a semiconductor material (para. 0043, epitaxy growing method).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Bae & Fujimori with an epitaxial layered structure made of a semiconductor material as taught by Ha in order to enhance controlling thickness of a nitride semiconductor growth (para. 0076) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 14, Bae, Fujimori, & Ha disclose that the base unit includes one of a growth substrate 110, an epitaxial layered structure (Ha suggests epitaxial growth for Bae’s element 145), and the combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899